     Case 2:19-cv-01528-SVW-ADS Document 55 Filed 07/14/20 Page 1 of 1 Page ID #:526



 1
                                                                           JS-6
 2

 3

 4

 5

 6

 7

8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10

11     MARK SHINNICK,                               Case No. 2:19-01528 SVW (ADS)

12                                  Plaintiff,

13                                  v.              JUDGMENT

14     ANN MARIE STREIBICH, et al.,

15                                  Defendants.

16

17           Pursuant to the Court’s Order Accepting the Report and Recommendation of

18     United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19     the above-captioned case is dismissed with prejudice.

20

21     DATED:     July 14, 2020                   _______________________________
                                                  THE HONORABLE STEPHEN V. WILSON
22                                                United States District Judge

23

24
